Citation Nr: 0911241	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as due to 
herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and T.G., witness
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1958 to December 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

Procedural history

The Veteran's claims of entitlement to service connection for 
prostate cancer, peripheral neuropathy of the upper 
extremities and peripheral neuropathy of the lower 
extremities were denied in a February 2006 RO rating 
decision.  The Veteran expressed his disagreement with that 
decision in April 2006 and requested review by a Decision 
Review Officer (DRO).  A DRO conducted a de novo review of 
the claim and rendered a decision in a May 2007 statement of 
the case (SOC) which was also unfavorable to the Veteran's 
claims.  The Veteran perfected his appeal in July 2007 with 
the timely submission of a substantive appeal [VA form 9].  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam.

2.  The objective evidence of record does not indicate that 
the Veteran was exposed to herbicides during his military 
service.

3.  There is no competent medical evidence demonstrating the 
presence of prostate cancer in service or for decades 
thereafter.

4.  A preponderance of the medical evidence of record 
supports a conclusion that the Veteran's prostate cancer is 
unrelated to his military service. 

5.  The competent medical evidence of record does not 
indicate that the Veteran currently has peripheral neuropathy 
of the upper extremities.

6.  The competent medical evidence of record does not 
indicate that the Veteran currently has peripheral neuropathy 
of the lower extremities.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
military service, and such may not be presumed.  38 U.S.C.A. 
§§ 1101,1112, 1113,1131 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.307, 3.309 (2008).

2.  Peripheral neuropathy of the upper extremities was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
prostate cancer, peripheral neuropathy of the upper 
extremities and peripheral neuropathy of the lower 
extremities, all to include as due to herbicide exposure.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated November 8, 2005, including a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
November 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The November 2005 letter further emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The Board notes that the November 2005 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision a letter dated May 23, 2008 which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the May 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims:  when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In this case, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of the 
claim.  In other words, any lack advisement as to those two 
elements was meaningless, because a disability rating and 
effective date was not assigned.  Because the Board is 
similarly denying the claims, there elements remain moot.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records and VA outpatient medical 
records.  
 
Concerning the Veteran's claims of service connection for 
peripheral neuropathy of the upper and lower extremities, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion if such an examination or opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary.  As set 
forth in more detail below, the Veteran has not provided 
evidence of currently-diagnosed peripheral neuropathy of the 
upper or lower extremities or that he was exposed to 
herbicides during service.  Lacking such evidence, the Board 
finds that a VA medical examination or opinion is not 
necessary as the Veteran has no service- connected 
disability.  

The circumstances presented in this request are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability, and it is the Veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in September 2008 as detailed in the 
Introduction. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure

Relevant law and regulations 

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including prostate cancer, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Service connection - Agent Orange exposure

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2008).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include prostate 
cancer.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. 
§ 3.309(e) (2008).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a Veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the Veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2008). 

Analysis

As indicated above, to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.  The Board will examine each element in turn.

With regard to Hickson element (1), current disability, the 
claims folder contains several diagnoses for prostate cancer.  

With regard to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

With respect to in-service disease, there is no evidence of 
prostate cancer in service or for decades thereafter.  There 
is thus no indication that prostate cancer manifested within 
the one year presumptive period after service found in 38 
C.F.R. § 3.309(a).  The evidence of record shows that the 
Veteran's prostate cancer was first diagnosed in 2004.

With respect to injury, the injury here contended is exposure 
to herbicides. 

The presumption of exposure to herbicides in Vietnam veterans 
is not applicable in this case.  The Veteran did not serve in 
Vietnam; indeed, he did not serve during the Vietnam era.  
See 38 C.F.R. § 3.2(f) (2008).  The Veteran does not so 
contend.
 
The Veteran's sole contention is that he was exposed to 
herbicides during training at Ft. Ord and Ft. Hunter Liggett 
in California.  In essence, he contends without any 
documentary support that Agent Orange, or some other 
herbicide, was used as a defoliant at Ft. Ord and Ft. Hunter 
Liggett and that he was exposed to such herbicides while 
digging fox holes, breathing in dust and climbing trees 
during training.  See the September 2008 hearing transcript 
at pages 5-7.  

There is no indication in the service medical records or 
elsewhere in the record of any specific chemical exposure in 
service, and the Veteran has offered no proof of such.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence]; see also 38 
U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  

The Veteran submitted evidence which he contends supports a 
finding that herbicides were used at Ft. Ord and Ft. Hunter 
Liggett.  However, a review of the material submitted by the 
Veteran reflects that the material pertains to pollution and 
contains no mention of any herbicide contamination of either 
Ft. Ord or Ft. Hunter Liggett.  The Board further notes that 
a January 2003 report from the Assistant Secretary of Defense 
which details all incidences of herbicide use for defoliant 
or other purposes outside of the Republic of Vietnam is void 
of any reference to herbicide employment in California.  

In short, the Veteran has presented absolutely no evidence in 
support of his contention that he was exposed to herbicides 
in service.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits]. Accordingly, the Veteran's contention that he was 
exposed to herbicides in service is without merit.  

For the reasons stated above, the Board finds that element 
(2) is not satisfied, and the Veteran's claim of entitlement 
to service connection for prostate cancer fails on that basis 
alone.  

For the sake of completeness, the Board will briefly discuss 
the last Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].

There is no competent evidence of record that establishes a 
causal relationship between the Veteran's currently- 
diagnosed prostate cancer and his military service, to 
include as due to herbicide exposure.  No such relationship 
was found in a September 2005 VA Agent Orange Registry 
examination.  In the absence of in-service disease or injury, 
it would seem that such medical nexus opinion would be 
impossible.  

To the extent that the Veteran himself believes that his 
prostate cancer is somehow related to his military service or 
herbicide exposure, this is not a competent source of medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 
(1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions]

Hickson element (3) is thus also not satisfied, and the claim 
fails on that basis as well.

The Board adds that it has reviewed record and finds no 
evidence which supports a conclusion that the Veteran's 
prostate cancer is otherwise related to his active duty 
military service.  The Veteran has not presented or 
identified any such evidence.  Indeed, it does not appear 
that the Veteran is in fact contending that any other aspect 
of his military service aside form his claimed exposure to 
herbicides is responsible for his currently diagnosed 
prostate cancer.

In conclusion, for the reasons set out above, the Board has 
determined that the evidence of record does not indicate that 
the Veteran's prostate cancer was caused by his service, to 
include due to herbicide exposure.  A preponderance of the 
evidence is against the claim.  The criteria for the 
establishment to entitlement to service connection have not 
been met, and the claim is therefore denied.  

2.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities, to include as due to 
herbicide exposure

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
herbicide exposure

For the sake of economy, these issue will be addressed 
together.



Relevant law and regulations

The law regarding service connection has been set out above 
and will not be repeated.  

Peripheral neuropathy and Agent Orange exposure

The diseases which are deemed to be associated with herbicide 
exposure include acute and subacute peripheral neuropathy, 
which is defined by the regulations as "transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolve within two years of the date 
of onset."  See 38 C.F.R. § 3.309(e), Note 2 (2008); but see 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630, 27,630-27,641 (May 20, 2003) 
[which classifies chronic persistent peripheral neuropathy as 
a condition specifically not associated with herbicide 
exposure].  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), there is no medical 
evidence of current peripheral neuropathy of the upper or 
lower extremities.  The September 2005 VA Agent Orange 
Registry examination report indicated that neurological 
examination and examination of the Veteran's upper 
extremities revealed normal findings.  See the September 2005 
VA Agent Orange Registry examination report.  

The Veteran reported joint pain and numbness in his hands 
during a September 2005 VA Agent Orange Registry examination 
and complained of weakness in his legs, poor coordination and 
difficulty ambulating during October 2005 VA treatments.  An 
October 2005 VA patient care follow up note which documented 
the Veteran's complaints of weakness in his legs, poor 
coordination and difficulty ambulating, reflects that the 
Veteran has a history of fibromyalgia.  Peripheral neuropathy 
was not mentioned  

To the extent that the Veteran is himself attempting to 
diagnose peripheral neuropathy, his lay statements on this 
medical matter lack probative value.
See Espiritu, supra.

In short, there is no competent medical evidence that 
establishes that the Veteran has peripheral neuropathy of the 
upper or lower extremities.  Because the record contains no 
competent medical evidence establishing such a diagnosis, 
service connection is not warranted.  See Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].  Accordingly, 
Hickson element (1) has not been met, and the claim fails on 
this basis alone. 

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen, supra.  

With regard to Hickson element (2), in-service disease or 
injury, the Board has reviewed the Veteran's medical records.  
There is no entry in those records which indicates the 
Veteran complained of or sought treatment for upper or lower 
extremity problems during service.  As has been discussed 
above, peripheral neuropathy has never been diagnosed at any 
time.  With respect to in-service injury, the claimed injury 
is exposure to herbicides during service at Ft. Ord and Ft. 
Hunter Liggett.  As was discussed above, the Veteran was not 
exposed to herbicides during service.  The Veteran has 
asserted no alternative argument of injury in service.  
Accordingly, Hickson element (2) has not been demonstrated.  

With regard to the third Hickson element, medical evidence of 
a nexus between an in-service injury or disease and a current 
disability, because there is no competent medical evidence of 
current peripheral neuropathy of the upper or lower 
extremities and no evidence of any in-service disease or 
injury, medical nexus is an impossibility.  The claim fails 
on this basis as well.

In summary, for reasons and bases which have been expressed 
above, the Board concludes that service connection for 
peripheral neuropathy of the upper and/or lower extremities, 
to include as due to herbicide exposure, is not warranted.  
A preponderance of the evidence is against the claims.  The 
benefits sought on appeal are denied.


ORDER

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for peripheral neuropathy 
of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


